FILED
                            NOT FOR PUBLICATION                             OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30387

               Plaintiff - Appellee,             D.C. No. 9:09-cr-00023-DWM

  v.
                                                 MEMORANDUM *
STEVEN PAUL PETERS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Steven Paul Peters appeals from his low-end 70-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to

distribute heroin, in violation of 21 U.S.C. §§ 841(b)(1)(B) and 846. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peters contends that the district court imposed a substantively unreasonable

sentence because the sentence fails to sufficiently account for the time served on a

state sentence for the same conduct. The record reflects that the district court did

not procedurally err, see United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.

2008) (en banc), and that, under the totality of the circumstances, the sentence at

the bottom of the guidelines range is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also Carty, 520 F.3d at 993.

      AFFIRMED.




                                          2                                     09-30387